In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 17-2199
UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
                                    v.

JOSEPH CANFIELD,
                                                  Defendant-Appellant.
                       ____________________

          Appeal from the United States District Court for the
                      Central District of Illinois.
            No. 07-cr-20065-001 — James E. Shadid, Judge.
                       ____________________

     ARGUED NOVEMBER 30, 2017 — DECIDED JUNE 25, 2018
                ____________________

   Before EASTERBROOK and MANION, Circuit Judges, and
LEE, ∗ District Judge.
   LEE, District Judge. Joseph Canfield was convicted and in-
carcerated for possessing child pornography. While on su-
pervised release, he violated the conditions of his release by
viewing adult pornography on unauthorized smart phones.

    ∗  The Honorable John Z. Lee, District Judge for the United States Dis-
trict Court for the Northern District of Illinois, sitting by designation.
2                                                  No. 17-2199

For this violation, Canfield consented to 180 days of home
confinement and an additional year of supervised release.
While under those additional conditions, Canfield was dis-
charged from his sex offender treatment program for smok-
ing marijuana, holding an infant without disclosing his of-
fender status to the infant’s mother, and for again watching
adult pornography. The district court then revoked Can-
field’s supervised release and sentenced him to six months’
imprisonment, followed by five more years of supervised
release.
    In this appeal, Canfield contests the district court’s impo-
sition of four special supervised release conditions: a re-
quirement that he notify third parties about the risks his of-
fender status poses; a condition that he undergo drug testing
and substance abuse treatment at the direction of his proba-
tion officer; a prohibition on all access to sexually explicit
material; and a ban on using the Internet to access sexually
explicit material. For the reasons set forth below, we vacate
the first three conditions, affirm the remaining condition,
and remand the case to the district court for further proceed-
ings.
                       I. BACKGROUND
    After pleading guilty in 2007 to possessing digital images
of child pornography in violation of 18 U.S.C.
§ 2252A(a)(5)(B), Joseph Canfield was sentenced to 78
months of imprisonment and three years of supervised re-
lease. The supervised release conditions required that Can-
field participate in sex offender treatment, avoid unsuper-
vised contact with minors, and not possess “any material,
legal or illegal, that contains nudity or alludes to sexual ac-
tivity or depicts sexually arousing material.”
No. 17-2199                                                  3

    Canfield’s term of supervised release began in June 2013.
His supervised release was twice extended, first to allow
him to complete sex offender treatment, and a second time
after he admitted using unauthorized smart phones to view
adult pornography and possessing a sexually explicit video
of a female who looked to be between seventeen and nine-
teen years old, as well as several nude images of children.
    In March 2017, Canfield told his treatment provider that
he had again watched adult pornography. He further con-
fessed that he had smoked marijuana two years earlier and
had held a female infant, whose mother had not been in-
formed about his sex offender status. On the basis of these
admissions, as well as the conduct he had admitted earlier,
Canfield’s treatment provider “unsuccessfully discharged”
him from treatment and recommended to Canfield’s proba-
tion officer that Canfield be barred from viewing pornogra-
phy and from having any contact with children.
    The probation officer then petitioned the district court to
revoke Canfield’s supervised release, on the grounds that he
had violated the condition requiring him to participate in sex
offender treatment and the condition forbidding unsuper-
vised contact with minors. The probation officer proposed
several additional conditions of supervised release, which
included the following: a requirement that Canfield provide
notice to third parties about the risks his sex offender status
may pose (“Notification Condition”); a ban on all access to
sexually explicit material (“Sexual Material Condition”); a
ban on using the Internet to access sexually explicit material
(“Internet Sexual Material Condition”); and a requirement
that he undergo drug testing and substance abuse treatment
4                                                 No. 17-2199

at the direction of his probation officer (“Drug Testing Con-
dition”).
    Canfield’s revocation hearing was held on May 25, 2017.
At the hearing, Canfield objected to all of the above-listed
conditions of supervised release, arguing that the Notifica-
tion Condition was unconstitutionally vague, that the Sexual
Material and Internet Sexual Material Conditions were over-
ly broad, and that the Drug Testing Condition was generally
unjustified. The district court imposed all four conditions
over Canfield’s objections and issued a sentence of six
months’ imprisonment, followed by five years of supervised
release. Canfield appeals, challenging all four conditions.
                           II. ANALYSIS
    A district court must satisfy three requirements in impos-
ing a discretionary condition of supervised release. 18 U.S.C.
§§ 3553(a), 3583(c)–(d). First, the condition “must be reason-
ably related to (1) the defendant’s offense, history and char-
acteristics; (2) the need for adequate deterrence; (3) the need
to protect the public from further crimes of the defendant;
and (4) the need to provide the defendant with treatment.”
United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015); 18
U.S.C. § 3583(d)(1). Such a condition also “cannot involve a
greater deprivation of liberty than is reasonably necessary to
achieve the goal of deterrence, incapacitation, and rehabilita-
tion.” Kappes, 782 F.3d at 845; 18 U.S.C. § 3583(d)(2). Lastly,
the condition must be consistent with any relevant state-
ments issued by the United States Sentencing Commission.
Kappes, 782 F.3d at 845; 18 U.S.C. § 3583(d)(3). We review the
district court’s imposition of such conditions for abuse of
discretion. United States v. Speed, 811 F.3d 854, 858–59 (7th
Cir. 2016).
No. 17-2199                                                     5

       A. The Notification Condition
    The Notification Condition requires Canfield to “notify
any individuals or entities of any risk associated with this
history [of possessing child pornography].” But, we have re-
quired sentencing courts to define with greater specificity
the identities or categories of individuals and the types of
risks to which notification conditions such as this would ap-
ply, and the district court abused its discretion by failing to
do so here. See, e.g., United States v. Guidry, 817 F.3d 997, 1010
(7th Cir.), cert. denied, 137 S. Ct. 156 (2016) (vacating a condi-
tion requiring a defendant to “notify third parties of risks
that may be occasioned by [his] criminal record or personal
history or characteristics”); Kappes, 782 F.3d at 849 (“There is
no indication of what is meant by ‘personal history’ and
‘characteristics’ or what ‘risks’ must be disclosed to which
‘third parties.’ Presumably, the meaning of these terms
would change from defendant to defendant, which makes
definitions particularly important with this condition.”). We
therefore vacate the condition and remand for further con-
sideration.
       B. Sexual Material Condition
    The district court also imposed a condition barring Can-
field from knowingly receiving, transmitting, controlling, or
viewing any material that depicts sexually explicit conduct
as defined in 18 U.S.C. § 2256(2)(A) and (B). Such conduct
includes “actual or simulated sexual intercourse,” “bestiali-
ty; masturbation; sadistic or masochistic abuse; [and] lascivi-
ous exhibition of the genitals or pubic area of any person.”
6                                                           No. 17-2199

18 U.S.C. § 2256(2)(A). 1 The judge justified the condition as
necessary to help Canfield “successfully complet[e]” sex of-
fender treatment.
    Because adult pornography enjoys First Amendment
protection, a ban on access to adult pornography is “only
appropriate where it is reasonably necessary to assist the de-
fendant’s rehabilitation or to protect the public.” United
States v. Wagner, 872 F.3d 535, 542 (7th Cir. 2017) (citing Unit-
ed States v. Taylor, 796 F.3d 788, 793 (7th Cir. 2015)); see also 18
U.S.C. §§ 3583(d)(1), (2). And a district court prohibiting ac-
cess to legal adult pornography, as a condition of supervised
release, must explain how the condition is reasonably neces-
sary to achieve those goals.
    We have vacated similar conditions in the past when a
district court has failed to provide a sufficient rationale for
their imposition. And, indeed, the instant condition is nearly
identical to one we struck down as overly broad in United
States v. Shannon, 743 F.3d 496, 501, 503 (7th Cir. 2014). The
district court in Shannon had banned possession of all mate-
rial depicting “sexually graphic” conduct under 18 U.S.C.
§ 2256, without providing any justification as to why it was
imposing such a condition. Id. at 498–99. We stated that the
district court had not “explain[ed] the tie between the pos-
session of any material containing sexually explicit conduct,
even legal material depicting adults” and the defendant’s
conviction for possession of child pornography. Id. at 503.


    1    18 U.S.C. § 2256(2)(B)’s definition of “sexually graphic conduct,”
which applies only to a subsection defining “child pornography,” is
slightly broader than that of § 2256(2)(A). The difference is immaterial
for our purposes.
No. 17-2199                                                              7

Similarly, in United States v. Taylor, we vacated a condition
that prohibited a defendant, who was convicted of a crime
involving sexual communications with a minor, from view-
ing or listening to “any form of pornography.” 796 F.3d at
792, 793–94. The district court in Taylor justified the condi-
tion on the basis that the defendant had created adult por-
nography by masturbating in front of a web camera. Id. at
793. But the court had not made any findings connecting the
viewing or listening of adult pornography to the defendant’s
original crime or to a likelihood of repeating that crime. Id. at
794.
     As we have said before, sentencing courts may be justi-
fied in imposing special conditions prohibiting the posses-
sion of even legal adult pornography in certain circumstanc-
es. 2 See id.; Shannon, 743 F.3d at 502 (collecting cases affirm-
ing supervised release conditions prohibiting legal pornog-
raphy). In the present case, the district court justified the ban
on all material depicting “sexually graphic conduct” as
“necessary to assist [Canfield] in successfully completing the
Sex Offender Treatment Program.”




    2    It is beyond dispute that the Sexual Material Condition prohibits
legal adult pornography. Canfield argues, however, that it also restricts
his access to sex scenes in movies and televisions shows, as they would
qualify as materials featuring “simulated” sex. The Supreme Court has
construed the term otherwise. See United States v. Williams, 553 U.S. 285,
296–97 (2008) (construing “simulated sexual intercourse” as “sexual in-
tercourse that is explicitly portrayed,” so as to “cause a reasonable view-
er to believe that the actors actually engaged in that conduct on camera,”
and explaining that sex scenes in R-rated movies are unlikely to qualify
as such).
8                                                             No. 17-2199

    But it is not sufficient to simply state that the condition
would help Canfield in his rehabilitation. The district court
needed to provide some rationale for why it believed it
would be helpful. Otherwise, the justification is merely a rec-
itation of the law, rather than a finding specific to Canfield.
And while the judge did express some concern that the con-
sumption of adult pornography could lead Canfield to
reoffend, the judge made this remark as part of a limited col-
loquy that preceded the sentencing and did not identify it as
a basis for requiring the condition. As it stands, the rationale
the district court provided for the imposition of the Sexual
Material Condition as part of Canfield’s sentence was insuf-
ficient. 3 We therefore vacate the condition and remand to the
district court for further consideration.
        C. Internet Sexual Material Condition
    The district court also imposed a condition barring Can-
field from “knowingly us[ing] the [I]nternet or visit[ing] any
website[,] including chat rooms or bulletin boards[,] to view
material depicting sexually explicit conduct as defined in 18
U.S.C. § 2256(2)(A) and (B).” In imposing this condition, the
district court explained that he believed the condition was
“necessary given the history and circumstances of [Can-


    3    The judge also granted Canfield’s sex offender treatment pro-
vider the discretion to rescind this condition, stating that, if the provider
believed Canfield should be permitted access to adult pornography, the
court would “defer to the [treatment provider’s] expertise.” But only a
judge has the statutory authority to modify a supervised release condi-
tion, and we have held that granting such authority to a treatment pro-
vider or other third party improperly delegates that task to a non-Article
III judge. Wagner, 872 F.3d at 543 (citing United States v. Schrode, 839 F.3d
545, 554 (7th Cir. 2016)).
No. 17-2199                                                   9

field’s] offense,” which included “[using] the [I]nternet to
illegally obtain and view at least 600 images of child pornog-
raphy.” The judge further specified that Canfield had, while
on supervised release, “admitted to using unauthorized
smart phones to access the [I]nternet with the intention of
viewing pornography.” The judge expressed that the condi-
tion would prevent recidivism, as it would “limit [Can-
field’s] exposure to individual[s] in areas of the [I]nternet
that may tempt [him] to reoffend and help [him] to success-
fully participate in a sex offender treatment [program].”
    The Internet Sexual Material Condition is a far narrower
provision than the Sexual Material Condition, and more di-
rectly related to Canfield’s original offense, which involved
downloading child pornography over the Internet. As such,
the court’s statement that complying with this condition was
likely to help Canfield avoid re-offending was supported by
the record. Moreover, “an offender on supervised release has
no unmitigated First Amendment right to view adult por-
nography on the [I]nternet, particularly when he is permitted
to view it through other mediums like television or in maga-
zines.” United States v. Cary, 775 F.3d 919, 926 (7th Cir. 2015)
(emphasis in original). We thus affirm the imposition of the
Internet Sexual Material Condition.
       D. Drug Testing Condition
    This condition requires Canfield, at the direction of the
probation officer, to participate in a substance abuse treat-
ment program, including up to six tests for controlled sub-
stances per month. Under this condition, Canfield is respon-
sible for the cost of any treatment or tests, to the extent that
the probation officer determines he is able to pay. The dis-
10                                                   No. 17-2199

trict court provided the following justification for the condi-
tion:
       [Y]ou have admitted to possessing and using
       an illegal drug while on supervised release.
       This can negatively affect all aspects of your
       life. And one of the most significant areas of
       risk with the use of drugs is the connection be-
       tween drugs and crime. This will help mini-
       mize that.

    While we have upheld supervised release conditions
mandating drug testing even for defendants without a histo-
ry of drug abuse, see United States v. Paul, 542 F.3d 596, 600
(7th Cir. 2008) (collecting cases), such cases have primarily
involved defendants with backgrounds indicating a risk for
substance abuse. See, e.g., United States v. Jordan, 485 F.3d 982,
984–85 (7th Cir. 2007) (finding no plain error in a condition
mandating drug treatment for a defendant with three drug-
trafficking convictions and a history of drug possession
charges); Paul, 542 F.3d at 600–01 (finding no abuse of discre-
tion in a condition mandating 60 drug tests per year for a de-
fendant with no history of drug abuse but a history of alco-
hol abuse and alcohol-related crimes).
    In the present case, Canfield admitted to using marijuana
once while on supervised release, when he attended a party
with a coworker. That use occurred over two years before
the revocation hearing. And, although Canfield violated his
terms of supervised release—as well as state and federal
laws—by using marijuana in that instance, there is no asser-
tion that Canfield has otherwise used illegal substances, has
a history of substance abuse, or has a heightened risk for fu-
No. 17-2199                                                  11

ture substance abuse. If the district court had explained how
the condition would help achieve the goals of deterrence,
incapacitation, or rehabilitation, see 18 U.S.C. §§ 3553(a),
3583(d)(2), we might come to a different conclusion. But ra-
ther than discussing why the condition was necessary in this
instance, the court’s sole rationale was the general belief that
drug use can lead to more crime. This falls short of the speci-
ficity that is required. See Kappes, 782 F.3d at 845 (holding
that “a sentencing court must justify the conditions … by an
adequate statement of reasons”); United States v. Goodwin,
717 F.3d 511, 525 (7th Cir. 2013) (noting that “each special
condition must be tailored to [the defendant] and his
needs”).
   Accordingly, we AFFIRM the Internet Sexual Material
Condition and VACATE and REMAND the Sexual Material,
Notiﬁcation, and Drug Testing Conditions to the district
court for further proceedings consistent with this opinion.